Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 06/29/2021.
Claims 1-20 are currently pending.
Claims 1-4, 7-12, 15-18 and 20 are rejected.
Claims 5-6, 13-14 and 19 are objected to.
 Claims 1, 8 and 15 are independent claims.

- Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1-4, 7-12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jian Xu et al. (US 2017/0195935 A1), hereinafter Xu, in view of Kyungmin Park et al. (US 2009/0 A1), hereinafter, Park.
For claim 1, Xu teaches a method comprising: 
transmitting, by a first base station to a second base station, a secondary node addition request message (Xu, Fig. 12 step S1200 and paragraph 86 teach MeNB send SeNB addition request to SeNB.) indicating: 
a secondary node addition request to allocate resources for dual connectivity operation; and that the secondary node addition request is for a wireless device (Xu, Fig. 12 step S1200 and paragraph 86 teach the MeNB decides to request the SeNB to allocate radio resources for a specific E-RAB, indicating E-RAB characteristics (E-RAB parameters, TNL address information corresponding to the UP option). In addition, MeNB indicates within SCG-ConfigInfo the MCG configuration (including security algorithm for SCG bearer) and the entire UE capabilities for UE capability coordination to be used as basis for the reconfiguration by the SeNB); 
receiving, by the first base station from the second base station, a secondary node addition request acknowledge message based on wireless devices being admitted by the second base station (Xu, Fig. 12 step S1201 and paragraph 87 teach if the radio resource management (RRM) entity in the SeNB is able to admit the resource request, it allocates respective radio resources and, dependent on the bearer option, respective transport network resources. The SeNB triggers random access so that synchronization of the SeNB radio resource configuration can be performed. The SeNB provides the new radio resource of SCG in SCG-Config to the MeNB.); and 
 	transmitting, by the first base station to the wireless device, configuration parameters of one or more cells of the second base station (Xu, Fig. 12 step S1210 and paragraph 88 teach if the MeNB endorses the new configuration, the MeNB sends the RRCConnectionReconfiguration message to the UE including the new radio resource configuration of SCG according to the SCG-Config.).
	Park further teaches a wireless device of a reduced capability type; wherein the reduced capability type is associated with reduced capabilities compared to a non-reduced capability type (Park, Fig. 13 and paragraph 111 teach With respect to the interaction between a MeNB and a SeNB, one or more of the following principles may be applied: the MeNB may maintain the RRM measurement configuration of the UE and may, (e.g, based on received measurement reports or traffic conditions or bearer types), decide to ask a SeNB to provide additional resources (serving cells) for a UE; upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so). In other words, the wireless device is in reduced capability type based on received measurement reports or traffic conditions or bearer types, wherein the non-reduced capability type is when the wireless device is in normal condition.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu with a wireless device of a reduced capability type; wherein the reduced capability type is associated with reduced capabilities compared to a non-reduced capability type taught in Park. Because both Xu and Park teach sending SeNB addition request from MeNB to SeNB, Park explicitly the SeNB addition request transmission from the MeNB to the SeNB is based on received measurement reports or traffic conditions or bearer types, in other words, when the wireless device is in reduced capability type.
For claim 2, Xu and Park further teach the method of claim 1, wherein the reduced capabilities comprise one or more of: a reduced bandwidth; a reduced number of antennas; and a half-duplex operation (Park, Fig. 13 and paragraph 111 teach With respect to the interaction between a MeNB and a SeNB, one or more of the following principles may be applied: the MeNB may maintain the RRM measurement configuration of the UE and may, (e.g, based on received measurement reports or traffic conditions or bearer types), decide to ask a SeNB to provide additional resources (serving cells) for a UE; upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so). In other words, the wireless device is in reduced capability type based on received measurement reports or traffic conditions or bearer types, such as reduced bandwidth or reduced number of antennas.).
For claim 3, Xu and Park further teach the method of claim 1, wherein the secondary node addition request message comprises one or more information elements with one or more values indicating that the secondary node addition request is for the wireless device of the reduced capability type (Park, Fig. 13 and paragraph 301 teach the example indications may be included in an E-RABs To Be Added Item IE in the SeNB addition request message and/or the SeNB addition request message. In an example an IE may include whether a cell is only for V2x or it may support both data and V2X. In an example an IE may include whether the node has RSU and/or eNB capabilities.).
For claim 4, Xu and Park further teach the method of claim 3, wherein the one or more values comprise a wireless device identifier indicating that the wireless device is of the reduced capability type (Park, Fig. 13 and paragraph 111 teach upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so); for UE capability coordination, the MeNB may provide (part of) the AS configuration and the UE capabilities to the SeNB; the MeNB and the SeNB may exchange information about a UE configuration by employing of RRC containers (inter-node messages) carried in X2 messages; the SeNB may initiate a reconfiguration of its existing serving cells (e.g., PUCCH towards the SeNB); the SeNB may decide which cell is the PSCell within the SCG; the MeNB may not change the content of the RRC configuration provided by the SeNB.).
For claim 7, Xu and Park further teach the method of claim 1, wherein: the secondary node addition request acknowledge message comprises a cell group configuration information element; and the configuration parameters of one or more cells are based on the cell group configuration information element (Park, Fig. 13 and paragraph 111 teach upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so); for UE capability coordination, the MeNB may provide (part of) the AS configuration and the UE capabilities to the SeNB; the MeNB and the SeNB may exchange information about a UE configuration by employing of RRC containers (inter-node messages) carried in X2 messages; the SeNB may initiate a reconfiguration of its existing serving cells (e.g., PUCCH towards the SeNB); the SeNB may decide which cell is the PSCell within the SCG; the MeNB may not change the content of the RRC configuration provided by the SeNB. paragraph 301 teach the example indications may be included in an E-RABs To Be Added Item IE in the SeNB addition request message and/or the SeNB addition request message. In an example an IE may include whether a cell is only for V2x or it may support both data and V2X. In an example an IE may include whether the node has RSU and/or eNB capabilities.).
For claim 8, Xu teaches a method comprising: 
 	receiving, by a first base station from a second base station, a secondary node addition request message (Xu, Fig. 12 step S1200 and paragraph 86 teach MeNB send SeNB addition request to SeNB. See also Fig. 15.) indicating: 
a secondary node addition request to allocate resources for dual connectivity operation; and that the secondary node addition request is for a wireless device (Xu, Fig. 12 step S1200 and paragraph 86 teach the MeNB decides to request the SeNB to allocate radio resources for a specific E-RAB, indicating E-RAB characteristics (E-RAB parameters, TNL address information corresponding to the UP option). In addition, MeNB indicates within SCG-ConfigInfo the MCG configuration (including security algorithm for SCG bearer) and the entire UE capabilities for UE capability coordination to be used as basis for the reconfiguration by the SeNB. See also Fig. 15.); 
transmitting, by the first base station to the second base station, a secondary node addition request reject message based on wireless devices of the reduced capability type not being admitted by the first base station (Xu, Fig. 15 step S1511 and paragraph 86 teach The MeNB can provide the latest measurement results for the SCG cell(s) requested to be added. The SeNB may reject the request. Table 4 shows the SeNB Addition Request message. This message is sent by the MeNB to the SeNB to request the preparation of resources for dual connectivity operation for a specific UE.). 	
	Park further teaches a wireless device of a reduced capability type; wherein the reduced capability type is associated with reduced capabilities compared to a non-reduced capability type (Park, Fig. 13 and paragraph 111 teach With respect to the interaction between a MeNB and a SeNB, one or more of the following principles may be applied: the MeNB may maintain the RRM measurement configuration of the UE and may, (e.g, based on received measurement reports or traffic conditions or bearer types), decide to ask a SeNB to provide additional resources (serving cells) for a UE; upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so). In other words, the wireless device is in reduced capability type based on received measurement reports or traffic conditions or bearer types, wherein the non-reduced capability type is when the wireless device is in normal condition.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu with a wireless device of a reduced capability type; wherein the reduced capability type is associated with reduced capabilities compared to a non-reduced capability type taught in Park. Because both Xu and Park teach sending SeNB addition request from MeNB to SeNB, Park explicitly the SeNB addition request transmission from the MeNB to the SeNB is based on received measurement reports or traffic conditions or bearer types, in other words, when the wireless device is in reduced capability type.
For claim 9, Xu and Park further teach the method of claim 8, wherein the reduced capabilities comprise one or more of: a reduced bandwidth; a reduced number of antennas; and a half-duplex operation (Park, Fig. 13 and paragraph 111 teach With respect to the interaction between a MeNB and a SeNB, one or more of the following principles may be applied: the MeNB may maintain the RRM measurement configuration of the UE and may, (e.g, based on received measurement reports or traffic conditions or bearer types), decide to ask a SeNB to provide additional resources (serving cells) for a UE; upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so). In other words, the wireless device is in reduced capability type based on received measurement reports or traffic conditions or bearer types, such as reduced bandwidth or reduced number of antennas.).
For claim 10, Xu and Park further teach the method of claim 8, wherein the secondary node addition request message comprises a cause value indicating that wireless devices of the reduced capability type are not admitted by the first base station (Xu, Fig. 15 step S1511 and paragraph 86 teach The MeNB can provide the latest measurement results for the SCG cell(s) requested to be added. The SeNB may reject the request. Table 4 shows the SeNB Addition Request message. This message is sent by the MeNB to the SeNB to request the preparation of resources for dual connectivity operation for a specific UE. Park, Fig. 13 and paragraph 301 teach the example indications may be included in an E-RABs To Be Added Item IE in the SeNB addition request message and/or the SeNB addition request message. In an example an IE may include whether a cell is only for V2x or it may support both data and V2X. In an example an IE may include whether the node has RSU and/or eNB capabilities.). 
For claim 11, Xu and Park further teach the method of claim 8, wherein the secondary node addition request message comprises one or more information elements with one or more values indicating that the secondary node addition request is for the wireless device of the reduced capability type (Park, Fig. 13 and paragraph 301 teach the example indications may be included in an E-RABs To Be Added Item IE in the SeNB addition request message and/or the SeNB addition request message. In an example an IE may include whether a cell is only for V2x or it may support both data and V2X. In an example an IE may include whether the node has RSU and/or eNB capabilities.).
For claim 12, Xu and Park further teach the method of claim 11, wherein the one or more values comprise a wireless device identifier indicating that the wireless device is of the reduced capability type (Park, Fig. 13 and paragraph 111 teach upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so); for UE capability coordination, the MeNB may provide (part of) the AS configuration and the UE capabilities to the SeNB; the MeNB and the SeNB may exchange information about a UE configuration by employing of RRC containers (inter-node messages) carried in X2 messages; the SeNB may initiate a reconfiguration of its existing serving cells (e.g., PUCCH towards the SeNB); the SeNB may decide which cell is the PSCell within the SCG; the MeNB may not change the content of the RRC configuration provided by the SeNB.).
For claim 15, Xu teaches a system comprising: 
 	a first base station (Xu, Fig 12. Item MeNB and paragraph 196.) comprising: one or more first processors (Xu, Fig 12. Item MeNB and paragraph 196.); and first memory (Xu, Fig 12. Item MeNB and paragraph 196.) storing instructions that, when executed by the one or more first processors, cause the first base station to: transmit, to a second base station, a secondary node addition request message (Xu, Fig. 12 step S1200 and paragraph 86 teach MeNB send SeNB addition request to SeNB.) indicating: 
a secondary node addition request to allocate resources for dual connectivity operation; and that the secondary node addition request is for a wireless device (Xu, Fig. 12 step S1200 and paragraph 86 teach the MeNB decides to request the SeNB to allocate radio resources for a specific E-RAB, indicating E-RAB characteristics (E-RAB parameters, TNL address information corresponding to the UP option). In addition, MeNB indicates within SCG-ConfigInfo the MCG configuration (including security algorithm for SCG bearer) and the entire UE capabilities for UE capability coordination to be used as basis for the reconfiguration by the SeNB); and
receive, from the second base station, a secondary node addition request acknowledge message based on wireless devices of the reduced capability type being admitted by the second base station (Xu, Fig. 12 step S1201 and paragraph 87 teach if the radio resource management (RRM) entity in the SeNB is able to admit the resource request, it allocates respective radio resources and, dependent on the bearer option, respective transport network resources. The SeNB triggers random access so that synchronization of the SeNB radio resource configuration can be performed. The SeNB provides the new radio resource of SCG in SCG-Config to the MeNB.); and 
 	a wireless device (Xu, Fig. 26) comprising: one or more second processors (Xu, Fig. 26); and second memory (Xu, Fig. 26) storing instructions that, when executed by the one or more second processors, cause the wireless device to: receive, from the first base station, configuration parameters of one or more cells of the second base station (Xu, Fig. 12 step S1210 and paragraph 88 teach if the MeNB endorses the new configuration, the MeNB sends the RRCConnectionReconfiguration message to the UE including the new radio resource configuration of SCG according to the SCG-Config.).
	Park further teaches a wireless device of a reduced capability type; wherein the reduced capability type is associated with reduced capabilities compared to a non-reduced capability type (Park, Fig. 13 and paragraph 111 teach With respect to the interaction between a MeNB and a SeNB, one or more of the following principles may be applied: the MeNB may maintain the RRM measurement configuration of the UE and may, (e.g, based on received measurement reports or traffic conditions or bearer types), decide to ask a SeNB to provide additional resources (serving cells) for a UE; upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so). In other words, the wireless device is in reduced capability type based on received measurement reports or traffic conditions or bearer types, wherein the non-reduced capability type is when the wireless device is in normal condition.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu with a wireless device of a reduced capability type; wherein the reduced capability type is associated with reduced capabilities compared to a non-reduced capability type taught in Park. Because both Xu and Park teach sending SeNB addition request from MeNB to SeNB, Park explicitly the SeNB addition request transmission from the MeNB to the SeNB is based on received measurement reports or traffic conditions or bearer types, in other words, when the wireless device is in reduced capability type.
For claim 16, Xu and Park further teach the system of claim 15, wherein the reduced capabilities comprise one or more of: a reduced bandwidth; a reduced number of antennas; and a half-duplex operation (Park, Fig. 13 and paragraph 111 teach With respect to the interaction between a MeNB and a SeNB, one or more of the following principles may be applied: the MeNB may maintain the RRM measurement configuration of the UE and may, (e.g, based on received measurement reports or traffic conditions or bearer types), decide to ask a SeNB to provide additional resources (serving cells) for a UE; upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so). In other words, the wireless device is in reduced capability type based on received measurement reports or traffic conditions or bearer types, such as reduced bandwidth or reduced number of antennas.).
For claim 17, Xu and Park further teach the system of claim 15, wherein the secondary node addition request message comprises one or more information elements with one or more values indicating that the secondary node addition request is for the wireless device of the reduced capability type (Park, Fig. 13 and paragraph 301 teach the example indications may be included in an E-RABs To Be Added Item IE in the SeNB addition request message and/or the SeNB addition request message. In an example an IE may include whether a cell is only for V2x or it may support both data and V2X. In an example an IE may include whether the node has RSU and/or eNB capabilities.).
For claim 18, Xu and Park further teach the system of claim 17, wherein the one or more values comprise a wireless device identifier indicating that the wireless device is of the reduced capability type (Park, Fig. 13 and paragraph 111 teach upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so); for UE capability coordination, the MeNB may provide (part of) the AS configuration and the UE capabilities to the SeNB; the MeNB and the SeNB may exchange information about a UE configuration by employing of RRC containers (inter-node messages) carried in X2 messages; the SeNB may initiate a reconfiguration of its existing serving cells (e.g., PUCCH towards the SeNB); the SeNB may decide which cell is the PSCell within the SCG; the MeNB may not change the content of the RRC configuration provided by the SeNB.).
For claim 20, Xu and Park further teach the system of claim 15, wherein: the secondary node addition request acknowledge message comprises a cell group configuration information element; and the configuration parameters of one or more cells are based on the cell group configuration information element (Park, Fig. 13 and paragraph 111 teach upon receiving a request from the MeNB, a SeNB may create a container that may result in the configuration of additional serving cells for the UE (or decide that it has no resource available to do so); for UE capability coordination, the MeNB may provide (part of) the AS configuration and the UE capabilities to the SeNB; the MeNB and the SeNB may exchange information about a UE configuration by employing of RRC containers (inter-node messages) carried in X2 messages; the SeNB may initiate a reconfiguration of its existing serving cells (e.g., PUCCH towards the SeNB); the SeNB may decide which cell is the PSCell within the SCG; the MeNB may not change the content of the RRC configuration provided by the SeNB. paragraph 301 teach the example indications may be included in an E-RABs To Be Added Item IE in the SeNB addition request message and/or the SeNB addition request message. In an example an IE may include whether a cell is only for V2x or it may support both data and V2X. In an example an IE may include whether the node has RSU and/or eNB capabilities.).

Allowable Subject Matter
10. 	Claims 5-6, 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412